Exhibit 10.1

 

ELEVENTH AMENDMENT TO

FINANCING AGREEMENT

 

 

THIS ELEVENTH AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), dated this 31
day of March, 2016, and becoming effective as described in Section 3.2 hereof,
is made by and among:

 

CROWN CRAFTS, INC., a Delaware corporation (“CCI”);

 

HAMCO, INC., a Louisiana corporation (“Hamco”);

 

CROWN CRAFTS INFANT PRODUCTS, INC., a Delaware corporation (“CCIP”; together
with CCI and Hamco, the “Companies” and each a “Company”); and

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”),

 

to the Financing Agreement, dated July 11, 2006 (as amended, modified, restated
or supplemented from time to time, the “Financing Agreement”), among CIT and the
Companies. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Financing Agreement.

 

RECITALS

 

A.     Pursuant to the Financing Agreement, CIT has agreed to make loans and
extend credit to the Companies in the amounts, upon the terms and subject to the
conditions contained therein.

 

B.     CIT and the Companies have agreed to make certain changes to the
Financing Agreement pursuant to the terms and conditions of this Amendment.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Companies and CIT hereby agree as follows:

 

ARTICLE I

 

AMENDMENTS TO FINANCING AGREEMENT

 

The Financing Agreement is hereby amended as follows:

 

(a)     Section 1.1 of the Financing Agreement is amended by deleting the
defined term “Fixed Charges” in its entirety and the following is inserted in
lieu thereof:

 

“Fixed Charges shall mean, for any period, the sum of (a) all interest
obligations (including the interest component of Capital Leases) of CCI and its
subsidiaries paid or due during such period, (b) the amount of all scheduled
fees paid by the Companies to CIT during such period, (c) the amount of
principal repaid or scheduled to be repaid on Indebtedness of CCI and its
subsidiaries (other than the Revolving Loans) during such period, (d) unfinanced
Capital Expenditures, as incurred by CCI and its subsidiaries during such
period, (e) all federal, state and local income tax expenses due and payable by
CCI and its subsidiaries during such period and (f) all cash dividends and
distributions paid by CCI to its shareholders or by a subsidiary of CCI to any
shareholder other than CCI, other than Excluded Dividends (meaning herein
dividends and/or distributions which the Companies request in writing (including
electronic “writings”) to be Excluded Dividends and which CIT consents and
designates in writing (including electronic “writings”) to be Excluded
Dividends).”

 

 

 
 

--------------------------------------------------------------------------------

 

  

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

The Companies hereby represent and warrant to CIT that:

 

2.1     Compliance With the Financing Agreement. As of the execution of this
Amendment, each Company is in compliance with all of the terms and provisions
set forth in the Financing Agreement and the other Loan Documents to be observed
or performed by such Company.

 

2.2     Representations in Financing Agreement. The representations and
warranties of each Company set forth in the Financing Agreement and the other
Loan Documents are true and correct in all material respects except to the
extent that such representations and warranties relate solely to or are
specifically expressed as of a particular date or period which is past or
expired as of the date hereof.

 

2.3     No Event of Default. No Default or Event of Default exists.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1     Loan Documents. The Financing Agreement and the other Loan Documents are
amended to provide that any reference therein to the Financing Agreement shall
mean, unless otherwise specifically provided, the Financing Agreement as amended
hereby, and as further amended, restated, supplemented or modified from time to
time.

 

3.2     Conditions Precedent.

 

(a)     The amendments to the Financing Agreement contained in this Amendment,
shall become effective and be deemed effective on the date hereof (the
“Effective Time”), provided the following conditions precedent have been
satisfied or waived by CIT:

 

(i)     CIT shall have received the following documents, each to be in form and
content satisfactory to CIT and its counsel:

 

(x)     this Amendment, duly executed by the Companies; and

 

(y)     such other documents, instruments and agreements as CIT shall reasonably
request in connection with the foregoing matters.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     There shall not have occurred any event, condition or state of facts
which would reasonably be expected to have a Material Adverse Effect, as
reasonably determined by CIT; and

 

(iii)     At the Effective Time, no Default or Event of Default exists.

 

For the avoidance of doubt, it is understood and agreed that if the conditions
precedent described in this Section 3.2 are not satisfied or waived by CIT by
the Effective Time, the amendments to the Financing Agreement contained in this
Amendment shall be deemed to be null and void and of no further force and effect
whatsoever.

 

ARTICLE IV

 

GENERAL

 

4.1     Full Force and Effect. As expressly amended hereby, the Financing
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof. As used in the Financing Agreement
and the other Loan Documents, “hereinafter,” “hereto,” “hereof,” or words of
similar import, shall, unless the context otherwise requires, mean the Financing
Agreement or the other Loan Documents, as the case may be, as amended by this
Amendment.

 

4.2     Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.

 

4.3     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by telefacsimile or by electronic
transmission in “pdf” or other imaging format shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this Agreement.

 

4.4     Further Assurances. The Companies shall execute and deliver to CIT such
documents, certificates and opinions as CIT may reasonably request to effect the
amendments contemplated by this Amendment.

 

4.5     Headings. The headings of this Amendment are for the purpose of
reference only and shall not effect the construction of this Amendment.

 

4.6     Expenses. The Companies shall reimburse CIT for CIT’s legal fees and
expenses (whether in-house or outside) incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
agreements and documents contemplated hereby.

 

 

 
3

--------------------------------------------------------------------------------

 

 

4.7     Waiver of Jury Trial.     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH COMPANY AND CIT WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.

 

4.8     April 2016 Excluded Dividend. As permitted in the Financing Agreement,
as amended by this Amendment, the special dividend of $.25 per share paid by CCI
to its shareholders in April 2016 is hereby designated an Excluded Dividend.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers to be effective on the day and
year first above written.

  

  COMPANIES:           CROWN CRAFTS, INC.     HAMCO, INC.  

 

CROWN CRAFTS INFANT PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Olivia Elliott

 

 

 

Olivia Elliott

 

 

 

CFO

 

 

 

 

CIT:

 

        THE CIT GROUP/COMMERCIAL SERVICES, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Vernon Wells

 

 

 

Vernon Wells

 

 

 

Vice President

 

 

4